COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



TERRA HEALTH INC.,


                            Appellant,

v.


CARLA FISHER,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-08-00076-CV

Appeal from the

County Court at Law No. 5

of El Paso County, Texas 

(TC# 2006-1144) 


MEMORANDUM  OPINION

	Pending before the Court is an agreed motion to dismiss this appeal pursuant to
Tex.R.App.P. 42.1(a)(2).  The parties represent to the Court that they have settled all matters in
controversy in the underlying suit, and are in agreement that the appeal should be dismissed with
prejudice.  After considering the cause on the parties' motion, we conclude that the motion
should be granted.  Accordingly, the appeal is hereby dismissed with prejudice.  As the motion
does not indicate the parties have agreed otherwise, costs will be taxed against Appellant.  See
Tex.R.App.P. 42.1(d).

September 18, 2008
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.